Citation Nr: 1749822	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and from November 1990 to June 1991.

Previously, in a January 2004 rating action, the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona denied the Veteran's request to reopen his claim for service connection for right ear hearing loss and continued a noncompensable evaluation for the already service-connected left ear hearing loss.  In April 2009, the Board found that new and material evidence sufficient to reopen the claim for service connection for right ear hearing loss had been received and remanded the de novo matter to the RO for further development.  In June 2010, the Board granted service connection for right ear hearing loss.  An August 2010 rating action effectuated this Board decision and, in doing so, granted service connection for right ear hearing loss and recharacterized the increased rating claim on appeal to involve one for a noncompensable rating for bilateral hearing loss.  

The Veteran appealed the August 2010 rating decision to the Board.  In April 2016, the Board denied entitlement to a compensable rating for bilateral hearing loss.  Thereafter, the Veteran appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 memorandum decision, the Court set aside the Board's decision denying entitlement to a compensable rating for bilateral hearing loss and remanded this issue in accordance with its decision.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2017 memorandum decision, the Court remanded the current matter for consideration of whether the Veteran's symptoms of bilateral abnormal ipsilateral and contralateral acoustic reflexes warrant extraschedular consideration.  More specifically, the Court indicated that nothing in the schedular criteria for bilateral hearing loss, 38 C.F.R. § 4.85, Code 6100, accounts for the effects of abnormal ipsilateral and contralateral acoustic reflexes and that the Board should consider whether these symptoms present an exceptional or unusual disability picture, such that extraschedular consideration is warranted. 

The Board notes, however, that, apart from causing difficulty hearing, the record is unclear exactly how the Veteran's abnormal acoustic reflexes may affect the Veteran.  Without more, the Board is simply unable to determine whether extraschedular consideration is warranted.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (holding that the Board cannot rely on its own medical judgment).  Accordingly, remand is warranted for a new VA audiological examination to discuss the functional significance of the Veteran's abnormal acoustic reflexes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After all available records have been associated with the claims file pursuant to paragraph 1 of this Remand, schedule the Veteran for an appropriate VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review.  The examiner should provide audiological test results and should discuss:

a.  any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any, and 

b.  the functional effects of the Veteran's bilateral abnormal ipsilateral and contralateral acoustic reflexes on his (the Veteran's) ability to hear and to undertand speech.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the issue on appeal based on all the evidence of record and all governing legal authority, including the additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.  

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his attorney, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

